311 F.2d 595
Edward DAVIS, Appellant,v.The Honorable James H. DAVIS, Governor of the State ofLouisiana, and VictorG. Walker, Warden of theLouisiana State Penitentiary, Appellees.
No. 19829.
United States Court of Appeals Fifth Circuit.
Jan. 3, 1963.

Leonard L. Dreyfus, Bruce C. Waltzer, New Orleans, La., for appellant.
Jack P. F. Gremillion, Atty. Gen., of Louisiana, Teddy W. Airhart, Scallan E. Walsh, Asst. Attys.  Gen. of Louisiana, Baton Rouge, La., for appellees.
Before TUTTLE, Chief Judge, GEWIN, Circuit Judge, and AINSWORTH, District Judge.
PER CURIAM.


1
It being clear that appellant has not raised in the State court the asserted denial of Federal Constitutional rights, which he sought to raise by petition for habeas corpus in the trial court, the judgment dismissing the petition for habeas corpus must be affirmed.  See Connelly v. Cormier, 5 Cir., 279 F.2d 37.